Citation Nr: 1814631	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-24 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder and depression. 


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran, spouse and daughter


ATTORNEY FOR THE BOARD

B. Cohen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from August 1968 to August 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Buffalo, New York Regional Office (RO). The Veteran is in receipt of a total disability evaluation based on individual unemployability, effective March 2017.  

In May 2016, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) sitting at the RO. During the hearing, the VLJ engaged in a colloquy with the Veteran toward substantiation of the claim. Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A hearing transcript is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Board has determined that additional development is necessary prior to appellate review and the case is REMANDED for the following actions:

1. Advise the Veteran that he may submit any additional medical and non-medical evidence relating to his acquired psychiatric disorder that is not already in VA's possession. IN PARTICULAR, ADVISE THE VETERAN THAT HE MAY SUBMIT ANY INFORMATION, INCLUDING THE LAY STATEMENTS OF THE THREE INDIVIDUALS REFERENCED IN THE MAY 2013 STATEMENT IN SUPPORT OF CLAIM FOR SERVICE CONNECTION FOR PTSD SECONDARY TO PERSONAL ASSAULT, INDICATING THAT THE IN-SERVICE PERSONAL ASSAULT OR MILITARY SEXUAL TRAUMA (MST) INCIDENT ALLEGEDLY CAUSING THE DISORDERS OCCURRED.

2. Schedule the Veteran for a VA psychiatric examination to obtain an opinion as to the nature and etiology of his acquired psychiatric disorder, to include PTSD, anxiety disorder and depression. All indicated tests and studies should be accomplished and the findings reported in detail. THE EXAMINER IS ADVISED THAT DSM-IV IS STILL THE GOVERNING DIRECTIVE FOR THIS CASE. 

All relevant medical and non-medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided. The examiner must respond to the following inquiries:

Does the Veteran have a current diagnosis of PTSD under the DSM-IV diagnostic criteria?

If the Veteran has a current diagnosis of PTSD, are the Veteran's symptoms related to his claimed stressor?

Does the Veteran have a current diagnosis of anxiety disorder or depression under the DSM-IV diagnostic criteria?

If the Veteran has a current diagnosis of anxiety disorder or depression, was either caused by the claimed in-service personal assault, MST or any other incident of active service?

Although the examiner must review the VBMS file, his or her attention is drawn to the following:

* In his July 1968 pre-entrance medical history report, the Veteran reported no psychiatric history.

* In the Veteran's July 1968 pre-entrance medical examination report, no psychiatric abnormalities were noted and the Veteran was assigned a profile designation of "1" for psychiatric under the PULHES system. 

* A November 20, 1968 service treatment record (STR) indicated that the Veteran was admitted to the Naval Hospital with a history of several days of malaise, cough, sore throat, fever and poor appetite. The STR indicated that the Veteran offered no other specific complaints of significance. A physical examination indicated "an uncomfortable febrile young man who did not appear to be seriously ill." The Veteran was discharged from the Naval Hospital on January 2, 1969. 

* In the Veteran's August 1970 pre-separation medical examination report, no psychiatric abnormalities were noted and the Veteran was assigned a profile designation of "1" for psychiatric under the PULHES system.

* In private treatment records, dated April 2006 to January 2008, the Veteran was diagnosed with dysthymia, general anxiety disorder, major depressive disorder and somatization disorder. 

* In an April 2011 private treatment record, the Veteran was diagnosed with major depressive disorder and PTSD. The examiner also reported that the Veteran described vivid flashback memories of being beaten in the abdomen by his Sergeant during service because he did not believe the Veteran was sick. 

* In a May 2011 private treatment record, the Veteran was diagnosed with major depressive disorder, anxiety disorder and PTSD.

* In a November 2011 private treatment record, the Veteran was diagnosed with depressive disorder.

* In a May 2014 VA treatment record, the Veteran was diagnosed with PTSD due to MST. The examiner indicated that the Veteran revealed an in-service personal assault as a form of disciplinary action and an incident of MST where the Veteran became intoxicated in a Los Angeles bar and was escorted to an apartment where another man anally penetrated the Veteran. The examiner also indicated that the Veteran experiences nightmares due to the MST and reported that his wife noticed him thrashing during sleep. 

* In a July 2014 VA treatment record, the Veteran was diagnosed with PTSD. The examiner indicated that the Veteran remembered the MST and avoids bigger males because he feels anxious and intimidated. The examiner opined that the Veteran is struggling to cope with psychiatric symptoms of depression, anxiety, self-isolation and negative self-regard since service discharge.

* In a November 2014 VA treatment record, the Veteran was diagnosed with PTSD. The examiner opined that the continuing effects of MST during service, in relevant part, appear to be a strong influential factor in his depressed mood. 

* In a February 2015 statement, the Veteran's wife testified that the Veteran experiences nightmares during sleep.

* In VA treatment records, dated January 2016 to October 2016, the Veteran was diagnosed with PTSD due to MST and depression. The Veteran reported that he cannot sleep in the same room with his wife due to his nightmares, kicking and screaming during sleep.

* In his May 2016 Board hearing, the Veteran testified that he was beaten in his stomach by a higher ranking official due to a dereliction of duty and that he was sexually assaulted by a male civilian in Los Angeles. The Veteran also testified that he did not report both incidents to the military or the police.  

3. Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




